Citation Nr: 0704207	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the 
January 31, 1995 rating decision that assigned an effective 
date of October 14, 1992 for a 100 percent schedular rating 
for service-connected chronic paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.  



FINDINGS OF FACT

1.  The correct facts, as they were known at that time, were 
before the RO at the time of the January 1995 rating 
decision.

2.  The statutory and regulatory provisions extant at the 
time were correctly applied in the January 1995 rating 
decision establishing an effective date of October 14, 1992 
for a 100 percent schedular rating for schizophrenia.


CONCLUSION OF LAW

The January 31, 1995 rating decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.105(a), a prior final decision can be 
reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"  (2) the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and  (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995). 

In this case, a January 1995 rating decision noted that the 
veteran had been entitled to a temporary 100 percent rating 
for his service-connected schizophrenia under 38 C.F.R. 
§ 4.29 for a series of hospitalizations ending with one from 
January 1, 1991 to April 17, 1991.  Entitlement to the 
temporary total rating ended on May 1, 1991, but the payment 
continued until March 1993, when the veteran's rating was 
retroactively reduced to June 1992.  An administrative 
decision in 1995 found that the excessive payment was not 
subject to repayment, as it was due to sole administrative 
error.  

The January 1995 rating decision corrected the date of 
entitlement to the temporary total rating to show 
hospitalization benefit from January 1, 1991 to May 1, 1991, 
and granted a schedular 100 percent rating from an earlier 
effective date of October 14, 1992, on the basis of a letter 
of that date from the Chief, Medical Administration Service, 
of a VA Medical Center.  This letter reported that the 
veteran had been examined on that date, and that his 
physician stated that the veteran's chronic psychotic 
symptoms made it impossible for him to effectively 
communicate and relate to others, and that it was imperative 
that he require assistance for travel.  The 100 percent 
schedular rating for schizophrenia had previously been in 
effect from January 10, 1993.  

The January 1995 rating decision also noted that the 
treatment records subsequent to discharge in April 1991 until 
October 1992 indicated that there was stabilization in the 
veteran's condition; the outpatient treatment notes stated 
the veteran was relatively stable and free of psychotic 
symptoms.  Thus, the 50 percent evaluation for schizophrenia 
was maintained by the January 1995 rating decision from May 
1, 1991 until October 14, 1992.

The Board finds no CUE in the effective date of October 14, 
1992 assigned by the January 1995 rating decision.  The 
correct facts as they were then known were before the RO.  As 
the rating decision noted, the veteran was hospitalized from 
January 1, 1991 into April 1991; thus, the temporary total 
rating for hospitalization would have ended on May 1, 1991.  
See 38 C.F.R. § 4.29.  Moreover, the outpatient treatment 
records between May 1991 and October 1992 are replete with 
references to the veteran being relatively stable, doing 
well, with few auditory hallucinations, minimal paranoid 
ideation, etc.  Thus, it was not clearly erroneous to 
continue the 50 percent schedular rating on the basis of 
these treatment records.  

Under the rating criteria then in effect, a 50 percent rating 
was assigned for symptoms productive of considerable social 
and industrial impairment; a 70 percent rating was assigned 
for severe social and industrial impairment (manifested by 
lesser symptomatology than that required for a total rating); 
a 100 percent rating was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizzarreness as to produce total social and industrial 
inadaptability. 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1994).

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date, otherwise it is the 
date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o).

In this case, VA outpatient treatment records concerning the 
veteran's service-connected schizophrenia could be considered 
informal claims for increase.  A report of VA medical 
treatment may be construed as an informal claim for service 
connection if a claim specifying the benefit sought is 
received within one year from the date of such treatment.  38 
C.F.R. § 3.157(b)(1).  Nonetheless, none of the treatment 
records refer to the findings that are reported in the 
October 14, 1992 letter, that is, the veteran's inability to 
effectively communicate and relate to others, and the 
imperative need for assistance for travel.  Active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizzarreness as to produce total social and industrial 
inadaptability were not described in the VA outpatient 
treatment records.  Thus, the Board concludes that it was not 
clearly erroneous for the RO to conclude that the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred was the date of the 
October 14, 1992 letter.  

As the Board concludes that the correct facts, as they were 
known at that time, were before the adjudicator, and that the 
statutory and regulatory provisions extant at the time were 
correctly applied, the Board finds no clear and unmistakable 
error in the effective date of October 14, 1992 established 
by the January 1995 rating decision.

Although the Veterans Claims Assistance Act (VCAA) is  
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE claims.  In 
Livesay v. Principi, 15 Vet.  App. 165 (2001), the Court held 
that "there is nothing in the text or  the legislative 
history of VCAA to indicate that VA's duties  to assist and 
notify are now, for the first time, applicable  to CUE 
motions."  A claim of CUE it is not by itself a claim for 
benefits.  CUE is fundamentally different from any other kind 
of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits,  but 
rather is collaterally attacking a final decision.  Thus, a 
"claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision  
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
claims.  See also 38 C.F.R. § 20.1411(c), (d) (2006). 


ORDER

The appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


